842 F.2d 1292Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roy SPRY;  Judith Ann Spry;  Ruth Adkins, individually andon behalf of all others similarly situated,Plaintiffs-Appellees,v.Lenvill SPENCER, d/b/a Tri-State Home Improvement Company,Defendant-Appellant,andJohn Spencer, Defendant.Roy SPRY;  Judith Ann Spry;  Ruth Adkins, individually andon behalf of all others similarly situated,Plaintiffs-Appellees,v.Lenvill SPENCER, d/b/a Tri-State Home Improvement Company,Defendant-Appellant,andJohn Spencer, Defendant.
Nos. 87-3741, 87-3742.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 30, 1987.Decided March 21, 1988.

Lenvill Spencer, appellant pro se.
Daniel Foster Hedges, Appalachian Research Defense Fund, for appellees.
Before K.K. HALL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Lenvill Spencer appeals from orders of the district court dismissing a defendant from the suit, certifying a class action, and finding him in civil contempt.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the orders appealed from are not final orders, they are not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor are the orders appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the orders are not appealable as collateral orders under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  We dispense with oral argument because the dispositive issues have been decided authoritatively.


5
DISMISSED.